The opinion of the court was delivered, January 7th 1868, by
Agnew, J.
These bills were presented to the Court of Common Pleas of Butler county to restrain the school directors and the collectors of bounty taxes of Clinton township from collecting taxes assessed upon these plaintiffs under the Act of 14th April 1864, to provide for the payment of bounties to volunteers in the county of Butler, and its supplements. Each claimed to be exempted from the payment of bounty taxes under the Act of 30th March 1866. *317The power of making exonerations and exemptions from the assessment and collections of bounty taxes is vested in the school board, under the 4th section of the Act of 14th April 1864, and is recognised in various supplements. In none of these acts is an appeal given to any other tribunal.
The judgment of the directors in any case within their jurisdiction is final. This appears to be the general principle of all tax laws in this state and applies to county rates and levies under the Act of 15th April 1834. A few counties have been excepted by special laws (Brightly’s Purd. 1861, p. 948), and these exceptions have furnished some judicial decisions in which the principle stated seems to be fully recognised: Kimber v. Schuylkill Co., 8 Harris 366 ; Hospital v. Philadelphia, 12 Harris 229 ; James v. Commissioners of Bucks Co., 1 Id. 72; Hughes v. Kline, 6 Casey 227. In the case of The Hospital v. Philadelphia Co., Lewis, O. J., took the distinction between irregular taxation and a want of power over the person or property taxed, holding that taxes paid under protest in the latter case could be recovered back. This seems to have been conceded also by Knox, J., in Stinger v. The Commonwealth, 2 Casey 426. But the distinction between an irregular tax and one that is illegal seems to have been denied in the more recent case of Wharton v. Borough of Birmingham, 1 Wright 371.
The opinion of the court by Woodward, J., asserts that the only remedy for illegal assessments is by appeal to the taxing power, and that money paid even under protest cannot be recovered back. That case was a levy on personal property for a personal tax, and the plaintiff claimed exemption from personal liability on the ground that the lots assessed were unseated. In principle, that case perhaps rules these. But all of the cases assert the doctrine that when the general power to assess exists, the proper remedy for illegal taxation is by appeal to those to whom the appeal is required to be taken; and if none be given, neither the Common Pleas nor this court can revise the judgment of the tax officers. Indeed, it would be a most ruinous consequence if just, when the collector comes around with his warrant to demand taxes assessed in due form of law by those having the general power to tax, a court of equity could interfere by injunction, on the ground that the tax officers had omitted or refused to allow a special exemption. As was well remarked by our Brother Thompson, in Hughes v. Kline, it will not do to permit the collector of taxes to be interfered with by such process unless in the clearest cases of want of jurisdiction in the assessing and collecting officers.
The effects would be mischievous and disastrous. The collector might be restrained from using his duplicate and warrant, the treasurer from selling the lands of delinquents, and, as a conse*318quence of the want of means, the business of the county, the improvement of highways, the keeping of the schools, and the maintenance of the poor, indefinitely suspended.
In the cases before us the Harveys were the owners of property and taxable citizens of Clinton township, whose names would appear in the assessments for county rates, made the basis of the levy of school taxes, and consequently for bounty purposes, which are required to be levied as school taxes are. The right to assess them as taxable inhabitants existed until they should appear and claim their exemption and show the grounds thereof. Primd facie the school board had power to tax them for bounty purposes, and therefore had jurisdiction. It was the duty of the Harveys to appear and claim their right to be exonerated. If, in the exercise of an honest judgment upon the claim, the exemption was refused, a court of equity could not revise the judgment of the board by injunction. If, on the other hand, exemption was wantonly, and maliciously refused, they had their remedy against the directors personally.
The bills in these cases set forth no sufficient ground for an injunction and ought to have been dismissed by the court below. The decrees are therefore reversed and set aside, and the bills of the plaintiffs ordered to be dismissed at their costs.